Hon. Joseph P. McNamara Corporation Counsel, Buffalo
We acknowledge receipt of your letter stating that in 1971 the City of Buffalo reapportioned its city council districts and inquiring whether this can be done again prior to the year 1980. You report that you have rendered an opinion to the president of the common council of the City of Buffalo that this cannot be done, but that at the request of the president of the common council you are requesting an opinion from this office.
We agree with the conclusion reached in your opinion.
City of Buffalo Local Law Number 3 for the Year 1971 amended the Buffalo City Charter Article 1 § 5 by changing the boundaries and nomenclature descriptive of the then existing nine city council districts. The local law constituted a restructuring of the local legislative body of the City of Buffalo. Municipal Home Rule Law § 10
subdivision 1 paragraph (ii) clause (a) subparagraph (13) subclause (f) reads as follows:
  "(f) Notwithstanding any inconsistent provisions of any general or special law, or any local law, ordinance, resolution or city or county charter heretofore or hereafter adopted, no local government may restructure its local legislative body (pursuant to provision of this chapter or any other provision of law) more than once in each decade commencing with the year nineteen hundred seventy; provided, however, that this prohibition shall not prevent the periodic adjustment of the weight of the votes of representatives on the basis of current census, voter, or other valid information where an existing plan distributes the votes of representatives on such a basis."
In our opinion, as the City of Buffalo has restructured its local legislative body since 1970, the above statutory provision constitutes an absolute prohibition against the restructuring or reapportionment of the common council of the City of Buffalo again before the year 1980; the prohibition prevents changing the number of council districts, the shape or size of any such district, the adoption of weighted voting by the council, use of a multiple member representation plan or any other such change.